Citation Nr: 1710528	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  08-19 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an effective date prior to January 11, 2008, for the award of service connection for bilateral pes planus, to include on the basis of clear and unmistakable error (CUE) in an October 12, 1989 rating decision.

2.  Entitlement to service connection for migraine headaches, to include as secondary to service-connected disease or injury.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disease or injury.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to May 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2008 and October 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The December 2008 rating decision reopened a previously-denied claim for service connection for migraines, then continued the denial of service connection; denied service connection for stress, depression, and anxiety; and denied entitlement to a TDIU.  The October 2013 rating decision granted service connection for bilateral pes planus, assigning a 10 percent rating effective January 11, 2008.

In March 2013, the Board reopened the claim for service connection for migraine headaches, then remanded the claims for migraines, and acquired psychiatric disorder, and a TDIU for further development.  The AOJ was instructed to obtain a medical opinion on the etiology of the Veteran's migraines, which was completed in November 2013.  The Board remanded the claims for migraines, an acquired psychiatric disorder, and a TDIU again in May 2015.  The AOJ was instructed to schedule the Veteran for a VA psychiatric disorders examination, obtain a medical opinion addendum to the November 2013 medical opinion on the etiology of the Veteran's migraines, and readjudicate the issues.  The Veteran was subsequently afforded relevant VA examinations in September and October 2015, and a Supplemental Statement of the Case (SSOC) was issued in August 2016.  The Board is therefore satisfied that there has been substantial compliance with the remands' directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified at a videoconference hearing before the undersigned in November 2016, and a transcript of that hearing is of record.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A claim seeking service connection for bilateral pes planus was received by VA on June 20, 1989.

 2.  An October 12, 1989 rating decision denied service connection for bilateral pes planus.

 3.  The October 12, 1989 rating decision, to the extent it did not grant entitlement to service connection for bilateral pes planus, was not based on the law and evidence then of record, and did not constitute a reasonable exercise of rating judgment.

4.  The June 20, 1989 claim was received by VA within one year of the Veteran's May 5, 1989 separation from active service.

5.  Any current migraine headache disability is not shown to be related to active service.

6.  Any current acquired psychiatric disorder, to include anxiety and depression, is not shown to be related to active service and is not otherwise etiologically related to such service, to include as secondary to service-connected disabilities. 


CONCLUSIONS OF LAW

1.  Clear and unmistakable error is shown in the October 12, 1989 rating decision to the extent it did not grant service connection for bilateral pes planus.  38 U.S.C.A. §§ 5109A, 7105 (West 2014); 38 C.F.R. § 3.105 (2016).

2.  The criteria for an effective date of May 6, 1989, but no earlier, for the grant of service connection for bilateral pes planus are met.  38 U.S.C.A. §§ 1110, 1131, 1155, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.400 (2016).

3.  The criteria for service connection for migraine headaches have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

4.  The criteria for service connection for an acquired psychiatric disorder, to include a mood disorder and depressive disorder, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

As the Board is granting the claim for an earlier effective date for bilateral pes planus, this claim is substantiated and there are no further actions necessary on the part of VA to notify or assist with respect to this claim.  Wensch v. Principi, 15 Vet App 362, 367- 68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").

With regard to the service connection claims, the RO provided notice letters to the Veteran in June February 2008, prior to the adjudication of the claims.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claims for service connection, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of her claims.  The letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).
                                                                                                                                                                                                                                                                                                                        
The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of her service connection claims.  The Board notes that there has been no allegation from the Veteran or her representative that she has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering the issues on their merits.  The Board finds that the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board further finds that all relevant evidence has been obtained, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs) were obtained, VA medical records and private medical records are associated with the claims file, and records have been obtained from the Social Security Administration (SSA).  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the service connection claims. 

The Veteran underwent VA examinations in May and June 2008, November 2011, November 2013, and September and October 2015 to obtain medical evidence regarding the nature and etiology of the disabilities.  The Board finds the VA examinations adequate for adjudication purposes.  The examinations were performed by medical professionals based on review of the claims file, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive and all applicable diagnoses are listed.  As such, the Board finds that the Veteran has been afforded adequate examination.  The Board finds that VA's duty to assist has been met.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson,  21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met with regard to the claims for service connection, and no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.

II.  Pes Planus Claim

Whether Clear and Unmistakable Error was Present in the 
 October 12, 1989 Rating Decision

Previous determinations that are final and binding, including decisions of service connection and other matters, will be accepted as correct in the absence of clear and unmistakable error (CUE).  Where evidence establishes such error, the prior rating decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicatory decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, neither can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  In addition, failure to address a specific regulatory provision involves harmless error unless the outcome would have been manifestly different.  Id. at 44.

The Court has held that there is a three-pronged test to determine whether CUE is present in a prior determination:  (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied"; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

If a veteran wishes to reasonably raise a claim of CUE, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the alleged error.  Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), cert. denied, 528 U.S. 967   (1999); Fugo, 6 Vet. App. at 43-44.  If the error alleged is not the type of error that, if true, would be CUE on its face, if the veteran is only asserting disagreement with how the RO evaluated the facts before it, or if the veteran has not expressed with specificity how the application of cited laws and regulations would dictate a "manifestly different" result, the claim must be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  Further, VA's failure in the duty to assist cannot constitute CUE.  See Cook v. Principi, 318 F.3d 1334, 1346 (Fed. Cir. 2003). 

In this case, the Veteran alleges CUE in a prior October 12, 1989 rating decision which, in pertinent part, denied service connection for bilateral pes planus.  The Veteran contends that STRs, which were available to the RO at the time of the October 1989 rating decision, show that she was diagnosed with bilateral pes planus in service, which she did not have prior to service, and that symptoms have continued since service.  

The pertinent laws and regulations at the time of this decision were essentially the same as they are now.  Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 
12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Further, every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 311 (1982) (currently 38 U.S.C.A. § 1111  (West 2014)).

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the Federal Circuit held that the presumption of soundness under 38 U.S.C.A. § 1111  is rebutted only if there is both (1) clear and unmistakable evidence that the claimed condition existed prior to service and (2) clear and unmistakable evidence that any pre-existing conditions were not aggravated by service.  The Federal Circuit's interpretation of 38 U.S.C.A. § 1111 has retroactive effect, and failure to consider both prongs of the section 1111 requirement for rebutting the presumption of soundness can serve as the basis for CUE.  See Rivers v. Roadway Express, 511 U.S. 298, 311, 312 (1994).

The Board finds that in the October 1989 rating decision, the RO incorrectly characterized the evidence concerning diagnosis and recurrence of bilateral pes planus symptomatology found within the service treatment records.  The RO stated that STRs showed that the Veteran's bilateral pes planus had existed prior to service, and that there was no aggravation demonstrated beyond normal progression.  However, a Medical Board Report Cover Sheet dated in March 1989, which was available to the RO at the time of the October 1989 rating decision, indicates that the origin of bilateral pes planus was found to have existed prior to service but was aggravated by service.

Furthermore, STRs also reflected that the Veteran denied having a history of foot trouble in a report of medical history taken upon enlistment, and she was not diagnosed with pes planus in an October 1986 service enlistment examination.  As such, the RO would have had to rely on clear and unmistakable evidence to overcome the presumption of soundness of the Veteran's feet at service entrance.  As discussed above, the March 1989 record directly indicates that the Veteran's bilateral pes planus was aggravated by service.  As such, the evidence at the time of the October 1989 rating decision could not possibly have met the onerous clear and unmistakable evidence standard to show that the Veteran's pes planus existed prior to service and that it was not aggravated by service; thus, the evidence of record at the time of the October 1989 rating decision did not rebut the presumption of soundness of the Veteran's feet at service entrance.  In short, had the correct legal test been applied (clear and unmistakable evidence that the Veteran's preexisting foot disorder was not aggravated by service), the RO would have concluded that the presumption of soundness had not been rebutted. 

But for the RO's incorrect application of the presumption of soundness, and the resulting failure to apply the higher clear and unmistakable evidence standard to rebut a presumption of soundness of the feet at service entrance, the outcome of the October 12, 1989 rating decision would have been manifestly different; that is, service connection for bilateral pes planus would have been granted because the question would have become one of service incurrence rather than service aggravation.  Wagner, 370 F.3d at 1089 (holding that it was clear that Congress intended to effectively convert aggravation claims into ones for service connection when the government failed to overcome the presumption of soundness under 38 U.S.C.A. § 1111 ).  The evidence before the RO at the time of the December 1991 rating decision reflects that the Veteran was diagnosed with bilateral pes planus in 1988, and that in March 1989 the medical board recommended that the Veteran be discharged from active service due to bilateral plantar fasciitis and bilateral pes planus.  As the evidence shows complaints of, diagnosis of, and/or treatment for bilateral pes planus throughout service, the Board must now conclude that, but for the misapplication of the law regarding the presumption of soundness in the October 1989 rating decision, the outcome of the rating decision would have been manifestly different such that service connection based on service incurrence would undebatably have been granted.  Accordingly, the Board finds that the October 12, 1989 rating decision denying service connection for bilateral pes planus was clearly and unmistakable erroneous, and should be reversed (service connection for bilateral pes planus granted).

Earlier Effective Date for Service Connection 
for Bilateral Pes Planus

Unless otherwise specifically provided in Chapter 51 of Title 38 of the United States Code, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  Title 38 of the Code of Federal Regulations clarifies that an award of direct service connection will be effective on the day following separation from active military service or the date on which entitlement arose if the claim is received within one year of separation from service.  Otherwise, the effective date shall be the date of receipt of the appellant's claim or the date on which entitlement arose, whichever is later.  38 C.F.R. 
 § 3.400(b)(2)(i).  When CUE has been found, the effective date will be the date from which benefits would have been payable if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.400(k).

In the instant decision, the Board finds that it was CUE for the RO to deny the Veteran's claim for service connection for bilateral pes planus in the October 12, 1989 rating decision.  The claim was received by VA on June 20, 1989, within one year of the Veteran's May 5, 1989 separation from active service.  As such, the appropriate effective date for the award of service connection for bilateral pes planus is May 6, 1989, the day after the Veteran separated from service.  Id.

III.  Service Connection Claims

Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

VA adjudicators are directed to assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Migraine Headaches

The Veteran contends that she started getting migraines during active service, and has had them continuously since then.  She states that her first migraine while on active duty was misdiagnosed as sinusitis, and that several subsequent migraines were incorrectly diagnosed as sinusitis.  She asserts alternatively, that the migraines are due to the stress and anxiety of her physical pain, including her service-connected foot and low back disabilities.  The Veteran states that since her eventual diagnosis of migraines in 1991, she has taken Fiorinal off-and-on, and that each time she stopped taking the medication, the headaches returned.  She states that she also uses Imitrex, but the migraines still add to her stress and strain, and caused her to miss work.  See the June 2005 statement; August 2006 statement; January 2007 statement; January 2008 statement

STRs indicate that in an October 1986 enlistment examination and report of medical history, the Veteran denied having frequent or severe headaches.  She did report a history of sinusitis and hay fever.  She was not noted to have any clinical abnormalities of the head or neurologic abnormalities.  In October 1987, the Veteran reported having pressure in the left ear, dizziness, rhinitis, and a mild sore throat.  She was noted to have sinusitis.  In January 1988, the Veteran reported having a migraine headache and congestion in the nose, ear, and throat.  In August 1988, the Veteran reported having tenderness of the left maxillary sinus and throat.  She was assessed as having left maxillary sinusitis.  Three days later in a follow-up appointment, the Veteran denied having a headache and her sinusitis was noted to be resolving.  In an April 1989 separation examination, the Veteran was not noted to have any clinical abnormalities of the head or neurologic abnormalities.  As such, the record establishes that the Veteran reported having at least one headache during active service.  

The Veteran is competent to describe a headache that she experienced during service.  However, the weight of the evidence does not establish that the in-service headache was a migraine, and any current headaches, to include migraine headaches, are not related to active service.  

Post-service VA treatment records indicate that in March 1991, the Veteran reported recurrent headaches with nausea, vomiting, and photophobia, which were attributed to her birth control pills.  An MRI of the head was scheduled for July 1991, which showed no brain abnormalities.  In September 1991, the Veteran reported having migraine headaches.  In November 1991, the Veteran was noted to have a history of migraines.  

In February 1993, the Veteran reported having headaches.  In March 1997, the Veteran was noted to have migraines, and in March 1997 she was taking Fiorinal.    In December 2000, the Veteran was noted to have migraines that were occipital and increased during the day.  In January 2001, the Veteran was noted to have been taking Fioricet for five years for foot pain, not her migraines.  In an October 2003 VA appointment to establish care at the Biloxi medical center, the Veteran denied having headaches, but reported that she used to have them.

In June 2004, the Veteran was noted to have a history of migraines.  In December 2004, the Veteran was prescribed Midrin by her doctor at Keesler Air Force Base (AFB).  Keesler AFB records indicate that in July 2005, the Veteran reported having 3-4 migraines per month, with residuals for a couple days afterward.  

In December 2006, the Veteran's doctor at Keesler, Dr. J.H., submitted a statement indicating that the Veteran had low back pain, migraines, and anxiety and depression.  J.H. indicated that each of the diagnoses affected the others and multiplied the difficulty of treatment.  

In May 2007, another doctor at Keesler, Dr. J.W., submitted a statement indicating that the Veteran suffered from migraine headaches, and that review of her STRs showed that she begun having the headaches around 1988 when she also being evaluated for foot problems.  Dr. J.W. opined that it was "highly likely" that the stress and anxiety of dealing with the foot problems "instigated" the onset of the migraines.  He noted that the Veteran's migraines were correctly diagnosed in 1991, and the Veteran continued to receive treatment for them.  A May 2007 treatment record from Dr. J.W. indicates that the Veteran reported unilateral right-sided headaches with nausea, light sensitivity, and sound sensitivity.  

In a July 2007 letter, Dr. J.H. asserted that a neurology specialist had reviewed the Veteran's STRs and opined that her correct diagnosis in service was migraine headache, and that the cumulative anxiety and stress related to her chronic foot disorder was responsible or the onset of the migraines.  He also reiterated that each of the diagnoses affected the others and multiplied the difficulty of treatment.  

Dr. J.H. also submitted another statement dated in May 2008, which indicated that he had been the Veteran's doctor for the past two years.  He reiterated that the Veteran had foot pain, back pain, migraines, and anxiety and depression.

In June 2008, the Veteran had a VA examination for migraine headaches.  She reported that the migraines started in service in 1988, and that they were noted as sinus headaches.  She indicated that currently she got 3-4 headaches per month, triggered mainly by excess stress, either physical or related to dealing with paperwork for her disability claims.  The examiner diagnosed headaches, vascular, migraine-type, and opined that the migraines were less likely as not caused by or a result of her plantar fasciitis.  The examiner noted that the headaches were associated with the Veteran's stress of going through the disability paperwork and her physical pain.  

The Veteran's sister, S.M., submitted a statement in October 2008 indicating that the Veteran had migraines due to VA disability claim denials and refusal to treat service-connected disabilities.

In November 2011, the Veteran had a second VA headaches examination.  She reported that her migraines were accompanied by symptoms including nausea/vomiting, sensitivity to light, and sensitivity to sound.  She reported the pain as throbbing and stabbing, and stated that after a migraine she was exhausted and felt hungover (noting that she did not drink).  She took Fiorinal every 4-6 hours for pain.  The Veteran did not have characteristic prostrating attacks of migraine headache pain or non-migraine headache pain.  The examiner indicated that the Veteran's STRs did not support a chronic or ongoing medical condition.    

In November 2013, the Veteran was afforded a third VA examination for migraine headaches.  She indicated that the pain started in her neck and then moved up one side of her head or the other and was a throbbing pain.  She also reported having approximately 4 headaches per month, for which she took Fioricet and aspirin.  The Veteran noted that she used to take Imitrex, but it did not help with the headaches.  She did not have characteristic prostrating attacks of migraine headache pain or non-migraine headache pain.  The examiner concluded that based on the Veteran's description of the headaches, and the examiner's own clinical experience and expertise, the Veteran's diagnosis should be changed to muscle tension headaches instead of migraine headaches.  The examiner also opined that there was no nexus between migraine headaches (or muscle tension headaches) and foot problems; as such, it was less likely than not that the Veteran's headaches were proximately due to or the result of her service-connected plantar fasciitis and/or pes planus.  

The Veteran had a fourth VA examination for headaches in October 2015.  She reported having right-sided, throbbing headaches, with nausea and light sensitivity.  She indicated that she had 3-5 headaches per month, and had tried numerous migraine medicines without relief, but that Fiorinal and aspirin as needed provided the best relief.  The Veteran did not have characteristic prostrating attacks of migraine headache pain or non-migraine headache pain.  The examiner opined that the Veteran's headache condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  As rationale for his opinion, the examiner indicated that although the etiology of migraines is still poorly understood, the Veteran's STRs did not indicate objective evidence of migraines.  The examiner noted that in January 1988, although the Veteran' reported having a migraine, there was no objective evidence of anything beyond a respiratory illness.  In addition, in August 1988, the Veteran "clearly was not" having a migraine, and that her sinus symptoms were noted to be on the left maxillary sinus, whereas the migraines have always been claimed to be right-sided.  The examiner noted that the Veteran was seen my medical professionals more than 27 times during service, and there were no encounters in which the Veteran reported isolated, right-sided throbbing headaches associated with nausea and light sensitivity, and there was no diagnosis of migraines in service.  The examiner further noted that the May 2007 opinion of Dr. J.W. does not indicate which STR was used to determine that the Veteran had in-service migraines, and notes Dr. J.W.'s own treatment record indicated that the Veteran' had right-sided headaches with nausea and light and sound sensitivity.  Finally, the examiner opined that the Veteran's headaches were less likely than not proximately due to or the result of the Veteran's service-connected condition.  Although various factors, including stress, can trigger migraines, triggers are not the cause of migraine headaches.  Moreover, there is no competent medical evidence to support a nexus between musculoskeletal conditions and migraine headaches.  

The Veteran testified in a November 2016 Board hearing that her migraines started in service, and were correctly diagnosed one year after she was discharged from active service.  She stated that she had continued to have migraines, and has continuously taken medication for the migraines.

VA treatment records indicate that in December 2016, the Veteran had a head CT due to worsening chronic headaches.  The CT showed ventral left midbrain/pons hypoattenuation.  A brain MRI in January 2017, however, indicated no significant abnormality and noted that the prior head CT findings were artifactual.  

In evaluating the evidence, the Board carefully considered the VA medical opinions and the opinions from the Veteran's doctors at Keesler AFB, doctors J.H. and J.W.  The Board finds that there is little probative value in Dr. J.H. or Dr. J.W.'s medical opinions with regard to establishing a nexus between the Veteran's headaches and her active duty.  First, Dr. J.H. did not expressly opine that the Veteran's migraines started in service, or that they were related to service.  Rather, he made merely made general statements that the Veteran had multiple diagnoses that affected each other and made treatment difficult.  Second, Dr. J.W. opinion lacks probative value because it is unclear which STRs he reviewed in forming his opinion, as he did not provide any dates or facts noted in the STRs.  Dr. J.W. also did not provide any rationale for his opinion that the headaches started in service; rather, he simply noted his conclusion that STRs showed that her headaches started in service.  See Black v. Brown, 5 Vet. App. 177, 180 (1993) (finding medical opinions inadequate when they are not supported by medical evidence); Swann v. Brown, 5 Vet. App. 229, 232 (1993) (noting that the weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated).   

In contrast to doctors J.H. and J.H., the VA examiners' opinions are probative.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The opinions were rendered after reviewing the Veteran's claims file, which included all available STRs and medical records; soliciting a medical history from the Veteran; and conducting a physical examination of the Veteran.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the examiner's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  The examiners all provided at least some rationale for their opinions.  The October 2015 VA examiner's opinion is particularly probative because the examiner provided a detailed rationale for his conclusions, including detailing specific in-service treatment dates and symptoms, and post-service treatment dates and symptoms.  He discussed why he concluded that the Veteran's headache condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness, and also why the Veteran's headaches were less likely than not proximately due to or the result of service-connected conditions.  The examiner also expressly considered and discussed Dr. J.W.'s May 2007 opinion.  The probative value of the VA examiners' opinions are further bolstered by their consistency with the Veteran's medical history and her own consistent claims that the headaches are due to the stress of the VA and SSA appeals process.  As such, the VA medical opinions outweigh the opinions by Dr. J.H. and Dr. J.W.

In addition, the Veteran, as a lay person, can report symptoms of headache pain, but her statements cannot be used to diagnose migraine headaches or determine whether such headaches are related to service.  Unlike some disorders, the etiology of migraine headaches goes beyond a simple and immediately observable cause-and-effect relationship and would require medical knowledge to review and interpret various symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  As such, the Board finds the Veteran's statements probative with regard to establishing the Veteran's current symptoms, but finds little probative value with regard to establishing service connection.

Furthermore, to the extent to which she argues continuity of symptoms since service, the record contradicts her assertions.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  Here, although STRs clearly indicate at least one complaint of a headache, there was no diagnosis of migraines.  The Board also finds it significant that the Veteran was seen regularly for medical appointments during service but did not mention right-sided pain, nausea, or light or sound sensitivity.  No mention of migraine headaches were made in her separation examination or in the Medical Board findings.  In addition, the Veteran has consistently reported that her migraine headaches are due to the stress of her disability claim appeals with VA and SSA.  As such, the Board finds that the Veteran's lay assertions alone are not sufficient to establish continuity since service.

In sum, the weight of the evidence shows that any migraine headache disability is not related to the headache reported during service.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim of service connection for migraine headaches is denied.

Acquired Psychiatric Disorder

The Veteran asserts that she has chronic stress and anxiety, which require her to take Zoloft and valium, because of her chronic physical pain in her feet and back, as well as her migraines.  See the August 2006 statement; January 2007 statement; January 2008 statement.

After careful review, the Board finds the service connection for an acquired psychiatric disorder, to include anxiety and depression, is not warranted. 

STRs are silent for any complaint, diagnosis, or treatment for a psychiatric disorder.  In both the October 1986 enlistment examination and the April 1989 separation examination, the Veteran was found to be psychiatrically normal.  

Post-service VA treatment records indicate that the Veteran has had various mental health diagnoses; however, such diagnoses are not related to active service.  In September 1991, the Veteran reported feeling depressed, having sleeping problems, and feeling "mentally foggy."  She was seen by a social worker, who noted in October 1991 that the Veteran was having difficulty adjusting to her moving from California to Mississippi, but that she had recently started taking Prozac and reported having less crying and more emotional control.  Later in October 1991, October 1991, the Veteran had a "working diagnosis" of anxiety/depression; however, she was noted to no longer need prescription or therapeutic intervention.  In December 1991, she was noted to have "lingering depression" including a crying spell once per week, due to the "loss of her boyfriend on whom she had become dependent."  Her VA social worker noted that the Veteran was grieving and that her medication should not be changed.

In February 1992, the Veteran reported that she was "no better" and that she did not think anything could help.  

In an October 2003 VA appointment to establish care at the Biloxi medical center, the Veteran reported that he had present symptoms of depression and had been treated previously with Prozac, but that she had stopped the medication because she did not like the side effects and declined a referral for mental health treatment.

Treatment records from Keesler AFB indicate that throughout 2004, the Veteran was taking Zoloft.  In August 2004, the Veteran was seen by VA mental health for anxiety.  She was assessed as having anxiety disorder due to general medical condition.  The physician assistant noted that there was not treatment required, as the Veteran's primary care provider was at Keesler.  

In December 2006, the Veteran's doctor at Keesler AFB, Dr. J.H., submitted a statement indicating that the Veteran had low back pain, migraines, and anxiety and depression.  J.H. indicated that each of the diagnoses affected the others and multiplied the difficulty of treatment, and that her physical pain and stress likely contributed to and exacerbated her emotional pain and stress.  

In a March 2007 SSA application, the Veteran was found to have adjustment disorder, mixed, which was based on upon the category of anxiety-related disorders, but did not precisely satisfy the diagnostic criteria.  The adjustment disorder was characterized as a "not severe" impairment.

In May 2008, a statement from Dr. C.T. was received indicating that the Veteran continued to be treated to stress, anxiety, and depression.  Dr. C.T. asserted that the Veteran continuously indicated that the reason she was under so much duress and anxiety was because of her continuous and ongoing appeals with VA, as well as the combination of her back pain, foot pain, and migraines.  Dr. J.H. also submitted a statement dated in May 2008, which reiterated that the Veteran had foot pain, back pain, migraines, and anxiety and depression, and that the Veteran continuously indicated that the reason she was under so much duress and anxiety was because of her continuous and ongoing appeals with VA.

The Veteran was afforded a VA mental disorders examination in May 2008.  She reported that she had an anxiety disorder due to her service-connected plantar fasciitis.  The examining psychologist noted that what the Veteran described was becoming anxious in handling the process of trying to get disability, through both the VA and SSA.  The Veteran was overwhelmed with paperwork and felt "antsy."  She was not comfortable sitting, standing, or lying, and picked at her hands.  She reported that she slept up to 15 hours per day, and also that she did not sleep well and woke up every few hours.  The Veteran also reported feeling shaky and tense, and described her mood initially as "blank."  Later in the examination, she described her mood as agitated and stressed all the time.  She indicated that several months prior, she took extra pills, then threw them up and did not tell her doctor.  The examiner indicated that the Veteran was alert, attentive, oriented, and tracked conversation adequately.  The examiner diagnosed adjustment disorder with anxiety, chronic.  She opined that it was less likely than not that the adjustment disorder was the result of the Veteran's plantar fasciitis, and that the adjustment disorder appeared to be more in response to the frustration of going through the disability process with VA and the SSA.  The examiner noted that that the Veteran herself stated that she would feel better if she was given "a fair ruling," and that her specific stressor was having to go through the appeals process.  

The Veteran's sister, S.M., submitted a statement in October 2008 indicating that the Veteran had depression and anxiety due to VA disability claim denials and refusal to treat service-connected disabilities.

In a March 2009 SSA fully favorable decision, the Veteran was found to be disabled since August 29, 2005, due to back and foot pain, anxiety, and depression.

The Veteran was afforded a second VA mental disorders examination in November 2011.  The Veteran reported that she was not followed by mental health through Keesler AFB or VA, but that she was prescribed sertraline for depressed mood.  She reported that her mood was "lethargic, whatever," that she had lost over 50 pounds in the last year because she was unable to eat normal food portions, and that she sometimes thought of suicide but "would never follow through" because of her cats.  Upon examination, the Veteran's affect was normal, and results of her mental status examination were otherwise unremarkable.  The examiner noted that the Veteran completed the Minnesota Multiphasic Personality Inventory (MMPI-2) as part of the examination, and the results were invalid with an extreme tendency to over-endorse symptoms in an attempt to look bad.  The examiner suspected a diagnosis of malingering due to the marked discrepancy between the Veteran's claimed disability and the objective findings, in conjunction with external incentives (such as avoiding military duty, avoiding work, or obtaining financial compensation).  The examiner concluded that although the Veteran reported subjective symptoms, there was no objective evidence to support her claimed symptoms, and there was no evidence from the examination to support an Axis I mood disorder, including any anxiety or depressive disorder.  Finally, the examiner noted that the May 2008 examination diagnosis appeared to be based on the Veteran's report of subjective symptoms.

In September 2015, the Veteran had a third VA mental disorders examination.  She indicated that was taking Zoloft, but did not have a psychiatrist or psychologist, nor did she have a history of psychotherapy.  She reported that her mood was mildly apathetic and flat, and denied being sad or crying.  She also reported that in 2010, she had gastrointestinal symptoms and lost over 40 pounds in two years, but never received a conclusive diagnosis.  The Veteran completed the Beck Depression Inventory-II (BDI-II) and Beck Anxiety Inventory as part of the examination, which showed she endorsed symptoms consistent with extreme and severe levels of depression and anxiety; however, she downplayed her mood and anxiety symptoms during the interview.  The Veteran has completed a Personality Assessment Inventory (PAI), and her profile was invalid due to extreme negative response bias consistent with symptom over-endorsement.  The examining psychologist indicated that the Veteran did not meet the DSM-5 diagnostic criteria for diagnosis of depression or anxiety, based on test results and the clinical interview.  The examiner noted that while the Veteran's objective testing was invalid, aspects of her results were consistent with somatization and possibly functional or conversion mechanisms underlying her physical symptoms.  The examiner opined that it was possible that the Veteran was not fully aware of her behavior related to symptom exaggeration and those behaviors had a functional dimension.

In the November 2016 Board hearing, the Veteran testified that her anxiety or psychiatric condition was secondary to her bilateral foot symptoms.  She reported that her psychiatric symptoms included being tired all the time, tiring easily, and sleep impairment.

In evaluating the evidence, the Board carefully considered the VA medical opinions and the opinions from the Veteran's doctors at Keesler AFB, doctors J.H. and C.T.  The Board finds that there is little probative value in Dr. J.H. or Dr. C.T.'s medical opinions with regard to establishing a nexus between the Veteran's psychiatric disorders and her active duty, to include as secondary to service-connected disabilities.  First, there is no evidence that Dr. J.H. or Dr. C.T. are psychologists or psychiatrists, or that they have any specific expertise in mental health issues.  Second, neither doctor provided sufficient rationale for their opinions; rather, both doctors seemed to indicate that the Veteran's anxiety and depression were caused by the appeals process for her VA and SSA disability claims.  See Black v. Brown, 5 Vet. App. 177, 180 (1993); Swann v. Brown, 5 Vet. App. 229, 232 (1993).   

In contrast to doctors J.H. and C.T, the VA examiners' opinions are probative.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The opinions were rendered after reviewing the Veteran's claims file, which included all available STRs and medical records; soliciting a medical history from the Veteran; and conducting a physical examination of the Veteran.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the examiner's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  The examiners all provided at least some rationale for their opinions.  The November 2011 and September 2015 VA examiners' opinions are particularly probative because the examiners discussed specific clinical test results on which their conclusions were based, detailing what the Veteran's results on those tests indicated.  The probative value of the VA examiners' opinions are further bolstered by their consistency with the Veteran's medical history and her own consistent claims that the anxiety and depression are due to the stress of the VA and SSA appeals process.  As such, the VA medical opinions outweigh the opinions by Dr. J.H. and Dr. C.T.

In addition, the Veteran, as a lay person, can report symptoms of anxiety and depression, but her statements cannot be used to diagnose a psychiatric disorder, or to determine whether such diagnoses are related to service.  Unlike some disorders, the etiology of psychiatric disorders goes beyond a simple and immediately observable cause-and-effect relationship and would require medical knowledge to review and interpret various symptoms and clinical tests.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  As such, the Board finds the Veteran's statements probative with regard to establishing the Veteran's symptoms, but finds little probative value with regard to establishing service connection.

In sum, the weight of the evidence shows that acquired psychiatric disorder is not related to service, to include as secondary to a service-connected disability.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim of service connection for an acquired psychiatric disorder is denied.


ORDER

The motion to reverse the October 1989 rating decision on the basis of CUE is granted, and the October 1989 rating decision's denial of service connection for pes planus is reversed to a grant of the benefit sought.

An effective date of May 6, 1989 for the award of service connection for bilateral pes planus based upon clear and unmistakable error is granted.

Service connection for migraine headaches is denied.

Service connection for an acquired psychiatric disorder is denied.


REMAND

A TDIU award of benefits may be granted where the schedular rating is less than total, but when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

Here, the Veteran's service-connected disabilities include right foot plantar fasciitis (rated as 10 percent disabling), left foot plantar fasciitis (rated as 10 percent disabling), bilateral pes planus (10 percent disabling), degenerative disc disease of the lumbar spine with right lower extremity radiculopathy (10 percent disabling), and acne vulgaris of the face (rated as noncompensable).  Her combined evaluation is 40 percent.  As such, because the Veteran does not have at least one disability rated at 40 percent or more and the combined rating is not 70 percent or more, the combined rating percentage criteria for TDIU consideration under 38 C.F.R. § 4.16(a) are not met.

Although the Veteran does not meet the rating requirements for consideration of a TDIU on a schedular basis under 38 C.F.R. § 4.16(a), a TDIU may be granted alternatively on an extra-schedular basis under § 4.16(b) if it is established that the Veteran is indeed unemployable on account of her service-connected disabilities.

However, the Board is precluded from granting a TDIU on an extra-schedular basis in the first instance, and must refer the matter to the Director of Compensation Service for the initial adjudication.  See 38 C.F.R. § 4.16(b); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director of the Compensation Service or designee determines that an extra-schedular TDIU is not warranted does the Board then have jurisdiction to decide the extra-schedular claim on its merits.  Here, the Veteran contends that she quit working in 2005 due to her service-connected disabilities, and the SSA determined that the Veteran has been disabled from August 29, 2005.  Thus, because there is evidence that the Veteran maybe unemployable due to service-connected disabilities, the issue of entitlement to a TDIU is being referred to the Director of the Compensation Service for initial adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Refer the issue of entitlement to TDIU to the Director of Compensation Service for consideration of assignment of an extraschedular rating for TDIU, pursuant to 38 C.F.R. § 4.16(b).  

Prior to submission of the claim to the Director of Compensation Service, prepare a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue of entitlement to TDIU.  

2.  Re-adjudicate the issue, and if it remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.  Thereafter, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


